Case: 15-60574       Document: 00513883371         Page: 1     Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                     No. 15-60574                            February 21, 2017
                                   Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
MARIA DE LA CRUZ BARRAZA; JOSE CARLOS DE LA ROSA GONZALEZ;
LILIANA DE LA ROSA-BARRAZA,

                                                  Petitioners
v.

JEFF SESSIONS, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A205 292 250
                                BIA No. A205 292 251
                                BIA No. A205 085 948


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Maria De La Cruz Barraza, her husband Jose Carlos De La Rosa
Gonzalez, and her daughter Liliana De La Rosa-Barraza (petitioners), natives
and citizens of Mexico, seek review of the dismissal by the Board of
Immigration Appeals (BIA) of their appeals from the Immigration Judge’s (IJ)
denial of their applications for asylum, withholding of removal, and protection
under the Convention Against Torture (CAT).


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60574     Document: 00513883371    Page: 2    Date Filed: 02/21/2017


                                 No. 15-60574

      The family lived in Ciudad Juarez, Mexico, for many years before leaving
for the United States. The husband had a commercial visa to conduct business
in both the United States and Mexico, and the family relocated to Colorado in
1996. Petitioners returned to Juarez in 2004; but, after repeated extortions
and threats, they returned to the United States in 2005 on visitor visas.
Petitioners overstayed their visas, however, and were later apprehended by
Border Patrol Agents in New Mexico, ultimately leading to their order of
removal.
      Petitioners conceded removability to the IJ.        And, the BIA did not
address the asylum claim because petitioners did not challenge the IJ’s ruling
that their asylum application was untimely.        Accordingly, they failed to
exhaust their administrative remedies with respect to their asylum claim, and
we do not have jurisdiction to consider it. See Dale v. Holder, 610 F.3d 294,
298 (5th Cir. 2010).
      For the claims for withholding of removal and protection under CAT, we
review the decision of the BIA and consider the IJ’s decision only to the extent
it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th Cir. 2009).
Questions of law are reviewed de novo; factual findings, for substantial
evidence. Id. Under the substantial-evidence standard, “[t]he alien must show
that the evidence was so compelling that no reasonable factfinder could
conclude against it”. Wang v. Holder, 569 F.3d 531, 536–37 (5th Cir. 2009).
      To qualify for withholding of removal, an alien “must demonstrate a clear
probability of persecution upon return”. Roy v. Ashcroft, 389 F.3d 132, 138 (5th
Cir. 2004) (internal quotation marks and citation omitted). “A clear probability
means that it is more likely than not that the applicant’s life or freedom would
be threatened by persecution on account of . . . membership in a particular
social group.”   Id.   The alien must demonstrate that membership in this



                                       2
    Case: 15-60574     Document: 00513883371     Page: 3   Date Filed: 02/21/2017


                                  No. 15-60574

particular social group “was or will be at least one central reason for
persecuting the applicant”. 8 U.S.C. § 1158(b)(1)(B)(i).
      The substantial evidence in the record supports the BIA’s determination
petitioners did not make the requisite showing.        While they assert their
membership in the social group of landowners in Ciudad Juarez, Mexico, was
one central reason for the claimed extortion, our court has held “being extorted
by an anonymous group of individuals who perceive petitioner’s family to be
wealthy does not require the Attorney General to withhold removal”. Castillo-
Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Nor do we “recognize
economic extortion as a form of persecution”, or perceive wealthy individuals
as a protected group. Id. (internal quotation marks and citation omitted).
      Petitioners rely on Cordoba v. Holder, 726 F.3d 1106, 1114–15 (9th Cir.
2013), in which the ninth circuit determined Columbian landowners could be
a sufficiently distinct social group based on their submission of specific
evidence in support of such a finding. The petitioners in Cordoba, however,
submitted evidence which allowed the IJ to make that individualized
determination; the petitioners here did not. Instead, they attached various
news articles and online reports regarding crime and violence in Mexico, but
this information fails to establish specific information showing persecution
against a particular social group of which they are a member.
      To obtain relief under CAT, petitioners must show, inter alia, that it is
“more likely than not” they would be tortured if returned to their home country.
Zhang v. Gonzales, 432 F.3d 339, 344–45 (5th Cir. 2005). The substantial
evidence in the record does not show it is more likely than not they will be
subject to torture or that they face a clear probability of torture if they return
to Mexico.
      DISMISSED IN PART; DENIED IN PART.



                                        3